Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, 12-19 and 21 is pending.
Claims 12-19 is withdrawn.
Claims 1-10 and 21 is examined herewith.
Appl	icants response dated 7/28/2022 has been received and entered in the application.
 
Action Summary
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (U.S. Patent 5,834,032) is withdrawn due to applicant’s amendment of claims.
Claims 1-3, 7-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) both are of record in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record is maintained with modification due to applicants amendment of claims.
Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record as applied to claims1, 3, 7-10 and 21  above, and further in view of Bao (Zinc decreases C-reactive protein, lipid peroxidation, and inflammatory cytokines in elderly subjects: a potential implication of zinc as an atheroprotective agent, Am J Clin Nutr 2010;91:1634–41) all are of record is maintained with modification due to applicants amendment of claims.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record as applied to claims1, 3, 7-10 and 21  above, and further in view of Grottelli (The Role of Cyclo(His-Pro) in Neurodegeneration, Int. J. Mol. Sci. 2016, 17, 1332; renumbered pages 1-14) is maintained with modification due to applicants amendment of claims.


Response to Arguments

Applicants argue on page 8 that nowhere Minelli suggest that the same effect of CHP could be observed on vascular smooth muscles cells.  This argument has been fully considered but has not been found persuasive.  As previously stated, it would have been obvious to one of ordinary skills in the art at the time of filing that upon administering CHP and zinc to treat atherosclerosis would also prevent and/or inhibit vascular smooth muscle cells calcification with the same administration of CHP and zinc (same compounds) to treat atherosclerosis (same disease) with a reasonable expectation of success.
Applicants argue on page 9 that none of the asserted references disclose that administration of zinc salt in combination with CHP inhibits inflammatory M1 macrophage and/or induces anti-inflammatory M2 macrophage activation.  This argument has been fully considered but has not been found persuasive.  It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering CHP and zinc to treat atherosclerosis would also inhibits inflammatory M1 macrophage and/or induces anti-inflammatory M2 macrophage activation with the same administration of CHP and zinc (same compounds) to treat atherosclerosis (same disease) with a reasonable expectation of success.  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
 	Applicants argue on page 9 bridging page 10 that in table 2 demonstrate that CHP and Zinc inhibits inflammation.  In looking to table 2, CHP shows a 73.63 ± 14.13 (percent non-viability) =  + 87.76 and – 59.5; Zinc shows 58.47 ± 33.49 (percent non-viability) = +91.96 and -24.98; CHP with Zinc shows 75.37 ± 16.44 (percent non-viability) = +92.01 and -59.13.  This data show that CHP with Zinc is mildly better than Zinc alone for the + value and for the – value CHP alone is better.  However, the claims recited a combination of CHP with Zinc, in which CHP appears overall better than the combination.  However, as stated in the second paragraph above, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 
	Applicants argue on page 10 bridging to page 11 that Chinetti-Gbaguidi discloses that it is possible to treat atherosclerosis by inhibiting M1 macrophage and/or inducing M2 macrophage.  This argument has been fully considered but has not been found persuasive.  Chinetti-Gbaguidi discloses in Figure 1 that the diagram is a potential role of M2 macrophages, which means it’s possible but not proven.  Additionally, as stated in paragraph two above the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 
	Applicants ague on page 12 that Kattoor disclose that clinical trials evaluating anti-oxidant supplements has failed.  This argument has been fully considered but has not been found persuasive.  In the next sentence of Kattoor recites “current studies focus on newer ROS scavengers that specifically target mitochondrial ROS, newer nanotechnology-based drug delivery systems, gene therapies and anti-miRNAs”.  This directly implies that older methods were ineffective, however newer methods are effective.  However, Kattoor is employed to demonstrate that inflammation and oxidative stress play important roles in atherosclerosis (page 1, right column).
	Applicants argue on page 12 bridging page 13 that Szczesny-Malysiak discloses that unexpected side effects of cardiovascular nature reported for bardoxolone methyl (which is a well known Nrf2 activatory) in patients with type 2 diabetes mellitus and stage 4 chronic kidney disease still have not been fully explained.  This statement has been fully considered but has not been found persuasive.  First, the claims do not recite bardoxolone methyl.  Second, the claims exclude diabetes.  As stated above Kattoor teaches that inflammation and oxidative stress play an important role in atherosclerosis.
	Applicant’s argue on page 13 that Zang discloses that Nrf2-mediated cardiac damage.  And somehow, a person with ordinary skills in the art would understand that a candidate agent showing Nrf2 activation does not necessarily guarantee a therapeutic effect on cardiovascular disease such as arteriosclerosis.  This argument has been fully considered but has not been found persuasive.  First, this is an obviousness rejection and the does not have to “guarantee a therapeutic effect”, rather a reasonable expectation of success in the treatment of atherosclerosis as disclosed by the cited art.
	Applicants argue on page 13 that CHP does not have side effect of cardiovascular nature despite of activation of Nrf2.  This argument has been fully considered but has not been found persuasive.  The claims are not drawn to reducing side effects of cardiovascular nature; rather a method of treating atherosclerosis in a subject in need thereof.  
	Applicants argue on page 13 bridging page 14 that Fig 1 shows results of measuring systolic blood pressure at 2, 6 and 8 weeks by administering CHP 3 days before preparing 5/6 renal resected rats.  This argument has been fully considered but has not been found persuasive.  First, the instant claims are drawn to a method of treating atherosclerosis in a subject in need thereof and not a method of improving systolic blood pressure.  Second, Fig 1 describes administering CHP only and not the combination of CHP and zinc as claimed.
	Applicants argue on page 14 bridging page 15 that Fig 2 is a graph showing the results of measuring systolic blood pressure at 2, 6 and 8 weeks by administering CHP (Post-Treatment) 2 weeks after preparing 5/6 renal resected rats.  This argument has been fully considered but has not been found persuasive.  First, the instant claims are drawn to a method of treating atherosclerosis in a subject in need thereof and not a method of improving systolic blood pressure.  Second, Fig 2 describes administering CHP only and not the combination of CHP and zinc as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) both are of record in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record.

Choi teaches that given the importance of zinc in anti-oxidative stress and anti-inflammation, it is not surprising to see that accumulating evidence has emerged, suggesting that zinc deficiency is associated with the development of CVDs, especially atherosclerosis, and zinc supplementation can protect against MI and I/R injury (page 1121, left column, third paragraph).
Choi does not expressly disclose cyclo-Hispro.
Minelli teaches that cyclo(His-Pro) enhances the expression of small heat shock proteins and antioxidant protection at the cellular level (abstract).  Minelli teaches that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation (abstract) which results in decreased oxidative stress (page 525, left column, first paragraph).  Minelli teaches that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1).  Increased HO activity confers both anti-inflammatory and adaptive survival responses upon in vitro or in vivo oxidative insults.  Minelli teaches that that Nrf2 activation suppresses NF-κB activity via a mechanism involving HO-1 expression and activity, and show evidence indicating that cyclo(His-Pro) abolishes inflammation in vivo. (page 526, left column, first paragraph).  Minelli teaches that Oxidative stress is thought to contribute to the aetiology of several neurodegenerative diseases by the toxicity of reactive oxygen and nitrogen species which cause damage and non-specific changes of lipids, proteins, and nucleic acids (Calabrese et al., 2005; Wang et al., 2006; Hidalgo et al., 2007). Accordingly, the most recent hypothesis suggested for the neuroprotective activity of CHP deals with an increased antioxidant protection and the control of redox signals that regulate basic developmental responses in eukaryotic cells such as cell differentiation and apoptosis (Taniyama and Griendling, 2003; Gutierrez et al., 2006), as well as protective gene and repair mechanisms that could be evoked in stressed neurons.
Kattoor teaches that oxidative stress and inflammation are major features in the development of atherosclerosis.
It would have been obvious to one of ordinary skills in the art to administer both zinc salts and cyclo(His-Pro) to treat atherosclerosis.  One would have been motivated to administer both zinc salts and cyclo(His-Pro) to treat atherosclerosis because it is known in the art that zinc in anti-oxidative stress and anti-inflammation, it is not surprising to see that accumulating evidence has emerged, suggesting that zinc deficiency is associated with the development of CVDs, especially atherosclerosis as taught by Choi.  Furthermore, it is well known in the art that oxidative stress is major features in the development of atherosclerosis as taught by Kattoor.  Additionally, it is known in the art that cyclo(His-Pro) enhances the expression of small heat shock proteins and antioxidant protection at the cellular level as taught by Minelli.  Taken the cited art, it would have been obvious to combine zinc salts and cyclo(His-Pro) to treat oxidative stress and inflammation associated with atherosclerosis with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious that since all Choi, Kattoor and Minelli are silent with regards to the subject having diabetes meets the limitation of “excludes diabetic patients”.
It would have been obvious to one of ordinary skills in the art that upon administering zinc and cyclo-Hispro to treat atherosclerosis would also induce Nrf2 and HO-1.  One would have been motivated that upon administering zinc and cyclo-Hispro to treat atherosclerosis would also induce Nrf2 and HO-1 because it is known in the art that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation which results in decreased oxidative stress and that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1) as taught by Minelli with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art that upon administering zinc and cyclo-Hispro (same compound) to treat atherosclerosis (same disease) would also inhibit inflammatory M1 macrophage and/or induces anti-inflammatory M2 macrophage activation in the subject with the same administration of zinc and cyclo-Hispro to treat atherosclerosis with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to administer zinc and cyclo-hispro in a ratio of at least 1:1 since both Choi and Minelli are silent with regards to any ratio. It would have been reasonable to one of ordinary skills in the art at the time of the invention to reasonably presume a 1:1 ratio with a reasonable expectation of success.  Additionally, this reasonable presumption falls within the instantly claimed ratio of 1:0.1-10.
With regards to the composition preventing apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification; in administering zinc and cyclo-Hispro to treat atherosclerosis would consequently prevent apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification with the same administration of zinc and cyclo-Hispro (same composition) to treat atherosclerosis (same patient population) with a reasonable expectation of success.
With regards to the limitation that the composition induces ROS formation from hydrogen peroxide (H2O2), this is a consequence of the administration of zinc salt and cyclo-Hispro with a reasonable expectation of success.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record as applied to claims1, 3, 7-10 and 21  above, and further in view of Bao (Zinc decreases C-reactive protein, lipid peroxidation, and inflammatory cytokines in elderly subjects: a potential implication of zinc as an atheroprotective agent, Am J Clin Nutr 2010;91:1634–41) all are of record.
Choi, Minelli and Kattoor as cited above.
None of the cited art discloses the dosage of Zinc or tablet.
Bao teaches that a high CRP concentration is a risk factor that is independent of traditional risk factors, such as total cholesterol, HDL cholesterol, age, smoking, body mass index, and hypertension (2). CRP is a widely used and easily measured marker for the presence of atherosclerosis itself and for its clinical course, complication, and prognosis.  Bao teaches that they observed that the supplementation of 45 mg zinc/day decreased plasma hsCRP concentrations in elderly subject compared with elderly subjects who took a placebo. (page 1638).  Bao teaches that the administration of oral zinc in amount 15 mg for men and 12 mg for women (page 1635).  Bao teaches that zinc bottles contained zince pills (which may be tablets) (page 1635).

It would have been obvious to one of ordinary skills to optimize the dosing of zinc salt in tablet form.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition. With regard to the ranges disclosed by Bao which discloses zinc in the amount of 45 mg/d has overlapping dosing as instantly claimed, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Bao, with the reasonable expectation of making formulations for the treatment of atherosclerosis. 
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record as applied to claims1, 3, 7-10 and 21  above, and further in view of Grottelli (The Role of Cyclo(His-Pro) in Neurodegeneration, Int. J. Mol. Sci. 2016, 17, 1332; renumbered pages 1-14) all are of record.

Choi, Minelli and Kattoor as cited above.
None of the cited art discloses the dosage of cyclo(hispro) or tablet.
Grottelli teaches that NF-κB and Nrf2-signalling pathways are activated by several physiological and/or pathological stimuli. On the other hand, anti-inflammatory and/or anti-carcinogenetic compounds suppress NF-κB and activate the Nrf2 signaling pathways. ROS levels are critical determinants of cell fate. Indeed, chronically-elevated ROS levels induce cell death, activate NF-κB and lead to inflammation, whereas moderate ROS levels activate Nrf2 and lead to the upregulation of stress-inducible genes, such as heme oxygenase-1 (HO-1). HO activity exerts anti-inflammatory and adaptive survival responses upon oxidative insults suggesting that anti-inflammatory and anti-oxidant pathways are coordinated through a complex mechanism. We showed that cyclo(His-Pro) protected dopaminergic PC12 cells from oxidative stress by activating the Nrf2-ARE pathway. Indeed, cyclo(His-Pro) augmented the expression of several ARE-containing genes. Moreover, cyclo(His-Pro) reduced ROS production and prevented glutathione depletion induced by rotenone, paraquat and β-amyloid treatment, suggesting that the dipeptide may act as an antioxidant compound. Consistent with this possibility, we also showed that cyclo(His-Pro) abolished hydrogen peroxide-mediated ROS and NO generation and glutathione depletion, which lead to apoptotic cell death. The mechanism of protection against cellular redox stress is due to both the thioredoxin system, which regulates the redox status of protein thiols involved in signal transduction and gene regulation, and the glutathione system, which maintains a low redox potential and high free thiol levels. Cyclo(His-Pro) upregulates genes related to both redox systems (glutathione-synthesizing/regenerating enzymes and thioredoxin-1 isoform), thus indicating that cyclo(His-Pro) acts as an Nrf2-inducing agent.  Grottelli teaches the administration of Cyclo(His-Pro) in a dose of 24 mg cyclo(his-Pro)/die can be absorbed from the GI tract without any toxicity in humans weighing an average of 70kg (page 2).  Grottelli teaches that Cyclo(His-Pro) can be administered by both parenteral and oral routes, thus increasing patients’ compliance. 
It would have been obvious to one of ordinary skills to optimize the dosing of zinc salt in tablet form.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition. With regard to the ranges disclosed by Grottelli which discloses Cyclo(His-Pro)  in the amount of 24 mg/d has overlapping dosing as instantly claimed, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Grottelli, with the reasonable expectation of making formulation. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-10 and 21 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627